—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 28, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as an assistant manager at a retail store from March 1989 to February 1993 when he was discharged for his frequent, unexcused tardiness which persisted despite repeated warnings from his employer that failure to improve would result in the termination of his employment. The Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. The record contains substantial evidence in support of the Board’s finding. Claimant admitted that he had a history of tardiness that had persisted despite the employer’s warnings.
Continued tardiness that persists in the face of repeated admonitions constitutes disqualifying misconduct (see, Matter of Paul [Hartnett], 171 AD2d 910, 911, lv denied 78 NY2d 852). The record contains substantial evidence that claimant lost his job as a result of such misconduct. The Board’s decision finding claimant disqualified from receiving unemployment insurance benefits is, accordingly, affirmed.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.